DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
 
Examiner’s Note
	The Examiner acknowledges the amendment of claims 1, 3 – 4, & 11 – 12, cancellation of claim 2, and addition of claims 13 – 14.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3 – 6, & 8 – 10 are under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (U.S. Patent No. 4,368,945), in view of Matsunaga et al. (WO 2015/194574).
Note: US 2017/0145173 A1 is cited herein as the English language equivalent of WO 2015/194574.
With regard to claim 1, Fujimori et al. teach a laminated glass comprising an infrared reflecting layer (Applicant’s “first layer”) that contains a silver layer (Col. 2, Lines 41 – 58), and the infrared reflecting layer is adjacent to a polyvinyl butyral (PVB) film (Applicant’s “second layer”) (Col. 3, Lines 50 – 58). Additionally, the PVB film comprises an ultraviolet absorbent (“ultraviolet screening agent”) compound, such as benzotriazoles (Col. 4, Lines 28 – 31). 
The benzotriazole compound has a group in which a carbon atom, an oxygen atom, or a hydrogen atom bonded to a nitrogen. Additionally, the benzotriazole compounds contain a hindered amine group, and is therefore a hindered amine light stabilizer, as shown below:
Benzotriazole

    PNG
    media_image1.png
    268
    360
    media_image1.png
    Greyscale

Fujimoro et al. do not teach the presence of any compounds containing chlorine. Additionally, Fujimoro et al. do not teach whether or not a chlorine-based compound was used as the catalyst for forming the polyvinyl butyral polymers such that the PVB composition for forming the PVB film contains less than 30 ppm chlorine atoms.

Therefore, based on the teachings of Matsunaga, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a non-chlorine catalyst, such as sulfuric acid or nitric acid, for manufacturing the polyvinyl butyral (PVB) because these catalysts provide a sufficient reaction rate, easy washing after the reaction, and easy handling. The use of sulfuric acid or nitric acid as catalysts for forming the polyacetal would result in a PVB layer that contains less than 30 ppm chlorine atoms.
With regard to claim 3, Fujimori et al. teach the infrared reflecting layer also contains a reflection reducing layer (Applicant’s “layer body”) in contact with the silver layer (Applicant’s “film containing silver as a simple substance”) (Col. 2, Lines 64 – 67).
With regard to claim 4, as discussed above for claim 1, the infrared reflecting is adjacent (“arranged on a first surface side”) of the infrared reflecting layer comprising the silver layer (“film containing silver as a simple surface”).
claim 5, Fujimori et al. teach the infrared reflecting layer is adjacent to a polyvinyl butyral film, which does not contain silver. Therefore, there is no film containing silver arranged on a second surface side opposite to the first surface of the reflection reducing layer (“the layer body”).
With regard to claim 6, Fujimori et al. teach the infrared reflecting layer is sandwiched by a pair of polyvinyl butyral (PVB) films (Applicant’s “second layer”) (Col. 3, Lines 50 – 58). Therefore, the second film of the pair is a third layer arranged on a second surface side opposite to the first surface of the infrared reflecting layer (“first layer”).
With regard to claim 8, the interlayer film is sandwiched between two sheets of glass (Col. 3, Lines 59 – 66) with a thickness of 1.5 – 3 mm (Col. 4, Lines 5 – 8). The visible light transmittance of the laminated glass is more than 70% (Col. 3, Line 59 – Col. 3, Line 3).
With regard to claim 9, as discussed above for claim 8, the interlayer is arranged between two glass sheets (a first lamination glass member and a second lamination glass member).
With regard to claim 10, as discussed above for claim 8, the visible light transmittance of the laminated glass is 70% or more.

Claim(s) 1 & 3 –– 12 are under 35 U.S.C. 103 as being unpatentable over Minamino (JP 06-144891).
With regard to claim 1, Minamino teaches an interlayer for a glass laminate. The interlayer comprises a polyvinyl butyral resin film (paragraph [0003]) (Applicant’s 
Minamino teaches the polyvinyl butyral resin film (“second film”) may be manufactured using a chlorine-based catalyst, such as carbon tetrachloride, or non-chlorine based catalyst, such as dimethyl sulfoxide (DMSO), toluene, or xylene (paragraph [0008]). Therefore, Minamino suggests numerous embodiments of a PVB film comprising zero ppm of chlorine.
With regard to claim 3, Minamino teaches the heat reflective film (H) is provided with a polyester film (E)* (Applicant’s “layer body”) and a film containing silver (H) is arranged on a first surface side of the polyester film (E) (Examples 2 & 4, see Table 1 shown below).
*A USPTO translator confirmed the description of the symbols G, H, E, P1, & P2 in the table below.

    PNG
    media_image2.png
    655
    580
    media_image2.png
    Greyscale

With regard to claim 4, Minamino teaches the film containing silver as simple substance (H) is arranged on the first surface of the first layer (H/E) (see Table 1).
With regard to claim 5, Minamino does not teach the presence of a second film containing silver on a second surface side opposite to the first surface of the polyester film (E) (“layer body”) (see Table 1).
	With regard to claim 6, Minamino teaches the interlayer formed between two glass plates is formed in the order of a resin layer, a heat ray reflecting film (comprising a silver layer), and a second resin layer (Applicant’s “third layer”) (paragraph [0029]). The resin layer may be composed of polyvinyl butyral (paragraph [0006]).
With regard to claim 7, Minamino teaches the resin layer contains a plasticizer (paragraph [0006]). As discussed above for claim 6, Minamino teaches a first resin layer (Applicant’s “second layer”) and a second resin layer (Applicant’s “third layer”) (paragraph [0029]). Therefore, a second layer contains a plasticizer and the third layer contains a plasticizer.
claim 8, the visible light transmissivity of the laminated glass is 78 – 80 % (paragraph [0040] & appended translation of Table 2). While Minamino does not test the laminate according to the standard in claim it is reasonable to conclude that the transparency is inherent to Minamino. Support for said conclusion is found in the use of like materials which would result in the claimed property. The burden is upon the Applicant to prove otherwise.
Minamino teaches a layer which has the requisite transmissivity and if put between two green glass layers it is reasonable to conclude the laminate would also have the requisite transmissivity.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	With regard to claim 9, Minamino teaches a laminated glass comprising:
A glass plate (Applicant’s “first lamination glass member”), a second glass plate (Applicant’s “second lamination glass member” and a film formed of a resin layer, a heat reflecting layer, and a second resin layer (Applicant’s “interlayer film”), formed between the glass plates (paragraph [0029]).
	With regard to claim 10, Minamino teaches the visible light transmissivity of 78 – 80 % (paragraph [0040] & appended translation of Table 2).
With regard to claim 11, as shown in Table 1, the PVB layer (second layer) (P1) is directly layered on the film containing silver as a simple substance (H).
claim 12, as shown in Table 1, a polyester film (E) (“layer body”)  and the film containing silver as a simple substance (H) is arranged on a first surface side of the polyester film (E) (“layer body”) to form a “first layer” (H/E).

Claims 7 & 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (U.S. Patent No. 4,368,945), as applied to claim 1 above, and further in view of Kitano et al. (US 2013/0143049 A1).
Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Minamino (JP 06-144891), as applied to claim 1 above, and further in view of Kitano et al. (US 2013/0143049 A1).
With regard to claim 7, Fujimori et al. fail to teach the pair of polyvinyl butyral (PVB) films (“second layer” and “third layer”) contains a plasticizer.
Kitano et al. a combination of polyvinyl acetal resin (e.g. PVB) and a plasticizer increases the adhesion of the interlayer film for laminated glass to a glass member (paragraph [0036]).
Therefore, based on the teachings of Kitano et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate plasticizer into the PVB layer taught by Fujimori et al. in order to increase the adhesion of the interlayer film with the glass members.
With regard to claim 13, Fujimori et al. and Minamino fail to teach the each of the first and second layers further comprises an antistatic agent.
claim 14, Fujimori et al. and Minamino fail to teach the first layer further comprises a pigment, and the second layer further comprises a moisture resistance improving agent and a fluorescent brightening agent.
Kitano et al. teach interlayer film for laminated glass comprising a multi-layer interlayer film 12 formed of three layers: a core interlayer film 14 is a heat shielding layer containing heat shielding particles, such as tungsten oxide (paragraph [0062]), and protective interlayer films 13 & 15 containing a thermoplastic resin (paragraph [0094]), such as polyvinyl butyral (PVB) (paragraphs [0020], [0035], & [0045]). Additionally, the layers of the interlayer may optionally contain, if necessary, additives alone or in combination. Examples of such additives include an antistatic agent, pigment, fluorescent brightener, moisture resistance agent (paragraph [0082]).
Therefore, based on the teachings of Kitano et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate additives, such as antistatic agent, pigment, fluorescent brightener, and moistures resistance agent, to all the interlayers of laminated glass containing PVB and/or heat shielding particles, as deemed necessary.

Response to Arguments
EXAMINER’S RESPONSE: First, in light of Applicant’s amendment of claim 1 in the Remarks filed 9/28/2021, Applicant’s arguments with respect to the rejection(s) of claim(s) 1 – 12 over Hashimoto et al. & Chonan et al. under 35 U.S.C. §103 have been fully considered and are persuasive.  

Second, although the Examiner did not previously reject claims 2 – 5 & 11 – 12 over Minamino, a better translation of the Minamino reference suggests all the elements of these claims are taught by the reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781